Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters Reports Second-Quarter 2010 Results ● Consolidated net sales were positive and accelerated through Q2, led by strong performance in Legal and Markets ● Second-quarter ongoing revenues down 1% before currency ● Professional division revenues up 2% before currency; Markets division revenues down 3% before currency ● Underlying operating profit of $655 million, down 17% ● Adjusted EPS of $0.47 vs. $0.58 in prior-year period ● Underlying free cash flow of $751 million, down 11% ● 2010 Outlook reaffirmed NEW YORK, July 29, 2010– Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the second quarter ended June 30, 2010.The company reported ongoing revenues of $3.2 billion, underlying operating profit of $655 million, underlying operating profit margin of 20.4% and underlying free cash flow of $751 million. “I am pleased with the continuing progress the company has made in the first half of the year. While our markets are only slowly improving, we have seen accelerating results in terms of revenues, net sales and customer uptake of our new products,” said Thomas H. Glocer, chief executive officer of Thomson Reuters. “Based on these encouraging trends, we expect that Thomson Reuters will return to revenue growth in the third quarter.” “We attribute our expected return to growth to our decision not to cut investment in innovation and new product platforms in 2010. While investments in the launch of products like WestlawNext, Thomson Reuters Eikon and the ONESOURCE global tax workstation are still expected to suppress margins by some 100 basis points in 2010, they will enable us to drive growth, strengthen our competitive position and improve margins for years to come.” Consolidated Financial Highlights Three Months Ended June 30, (Millions of U.S. dollars, except EPS and profit margin) IFRS Financial Measures Change Revenues $ $ -2 % Operating profit $ $ -8 % Diluted earnings per share (EPS) $ $ -8 % Cash flow from operations $ $ -12 % Non-IFRS Financial Measures1 Change Change Before Currency Revenues from ongoing businesses $ $ -2
